FIRST AMENDMENT TO

CRYO-CELL INTERNATIONAL, INC.

EMPLOYMENT AGREEMENT FOR

MARK PORTNOY



WHEREAS, Cryo-Cell International, Inc. (the "Company") and Mark Portnoy, (the
"Executive") entered into an Employment Agreement dated December 1, 2011 (the
"Agreement"); and

WHEREAS, the Company and the Executive wish to amend the Agreement to clarify
that the determination of whether the "Threshold," "Target," and "Stretch"
performance standards have been achieved with respect to (i) the bonuses to be
paid under Section 3(b) of the Agreement; and (ii) the grant of the equity
awards described in Section 3(c)(ii) of the Agreement, shall be made without
regard to any accounting impact of such awards on the Company's financial
statements; and

WHEREAS, Section 14(b) of the Agreement provides that the Agreement may be
amended by an instrument in writing signed by the Company and the Executive.

NOW THEREFORE, the Company and the Executive hereby agree to amend the Agreement
as set forth below:

1. The following is added to the end of Section 3(b), effective as of December
1, 2011:

The "Threshold," "Target," and "Stretch" standards for Annual Incentives
described in this Section 3(b) shall be determined without regard to any
accounting impact of such bonuses on the Company's financial statements.

2. The following is added to the end of Section 3(c)(ii), effective as of
December 1, 2011:

The "Threshold," "Target," and "Stretch" standards for Annual Incentives
described in Section 3(b) above shall be determined without regard to any
accounting impact of such bonuses on the Company's financial statements and
without regard to the potential grant of stock options described in this Section
3(c)(ii).



 

 

 

IN WITNESS WHEREOF, the Company and the Executive have signed this First
Amendment on the date set forth below.



CRYO-CELL INTERNATIONAL, INC.



 

February 13, 2012

By: George Gaines



Date George Gaines, Chair, Compensation Committee



 

EXECUTIVE



 

February 13, 2012

/s/ Mark Portnoy



Date Mark Portnoy



 